DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 03/09/2021, with respect to claims 1 and 3-6 have been fully considered and persuasive. Due to the current amendment to the Claims, the rejections under 35 U.S.C. 112(b) are withdrawn. Therefore, the rejections addressed in the previous office action has been withdrawn and claims 1 and 3-6 are allowed.

Allowable Subject Matter
Claims 1 and 3-6 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a nondestructive method for inspection by ultrasound of an adhesively bonded assembly comprising, in combination with the other recited elements, at least one emitting element of the multi-element transducer is used to emit ZGV Lamb waves in the adhesively bonded joint and is spatially positioned so as to create a periodic spatial comb, of which the at least one emitting element changes position during each acquisition, and wherein at least one other element of the multi-element transducer is used to acquire the emitted ZGV Lamb waves.

Claims 3-6 are allowed by virtue of their dependence from Claim 1.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

/SUMAN K NATH/Primary Examiner, Art Unit 2861